


Exhibit 10.50








APPLIED MATERIALS, INC.
APPLIED INCENTIVE PLAN
(Amended and Restated Effective October 28, 2013)


















































    





--------------------------------------------------------------------------------






APPLIED MATERIALS, INC.
APPLIED INCENTIVE PLAN


(Amended and Restated Effective October 28, 2013)


1.
ESTABLISHMENT AND PURPOSE

Applied Materials, Inc. (the “Company”), having originally established the
Applied Materials, Inc. Applied Incentive Plan (the “Plan”) effective as of
December 8, 2008, hereby amends and restates the Plan in its entirety effective
as of October 28, 2013. The Plan is intended to increase shareholder value and
the success of the Company and its affiliates by motivating Plan Participants to
perform to the best of their abilities, and to achieve and even exceed the
Company’s objectives. The Plan’s goals are to be achieved by providing Plan
Participants with the potential to receive incentive awards based on their
meeting or exceeding performance goals set for the Company, their business
units, and/or the Participant.
2.
DEFINITIONS

The following terms will have the following meanings unless a different meaning
is plainly required by the context:
2.1.    “Affiliate” means any corporation or any other entity (including, but
not limited to, partnerships, joint ventures and limited liability companies)
that the Committee determines to be controlling, controlled by, or under common
control with the Company.
2.2.    “Board” means the Company's Board of Directors or, if Applied Materials,
Inc. is not the highest level (ultimate parent) entity among it and its
Affiliates, the board of directors of the ultimate parent corporation of the
Company.
2.3.    “Cause” means a Participant’s (a) failure to perform (other than due to
mental or physical disability or death) the duties of his or her position (as
they may exist from time to time) to the reasonable satisfaction of the Company
or an Affiliate after receipt of a written warning or performance improvement
plan; (b) any act of dishonesty taken in connection with the Participant’s
responsibilities as an employee that is intended to result in his or her
personal enrichment; (c) conviction or plea of no contest to a crime that
negatively reflects on the Participant’s fitness to perform his or her duties or
harms the reputation or business of the Company or of an Affiliate; (d) willful
or reckless misconduct that is injurious to the reputation or business of the
Company or of an Affiliate; or (e) violation of a material policy of the Company
or of an Affiliate.
2.4.    “CEO” means the Chief Executive Officer of the Company and, if Applied
Materials, Inc. is not the highest level (ultimate parent) entity among it and
its Affiliates, either the Chief Executive Officer of the Company or the Chief
Executive Officer of the ultimate parent corporation of the Company may act as
the “CEO” under the Plan.

1
    
    

--------------------------------------------------------------------------------



2.5.    “Committee” means the Company’s Chief Executive Officer of the Company
(the “CEO”) or a committee of one or more employees or other individuals
appointed by the CEO to administer the Plan. Notwithstanding the foregoing, in
the case of a Section 16 Officer, “Committee” means the HRCC.
2.6.    “Company” means Applied Materials, Inc., a Delaware corporation, and any
successor thereto.
2.7.    “Disability” means a Participant’s disability occurring during a Plan
Year for which the Participant actually receives benefits under a
Company-sponsored long-term disability plan.
2.8.    “Employer” means with respect to an individual Participant, the Company
or Affiliate that both: (a) directly employs such Participant (as the case may
be), and (b) the Committee has designated as eligible to cover its employees
under the Plan.
2.9.    “Entry Deadline” means, as to any Plan Year, the first business day in
the fourth Company fiscal quarter of such Plan Year.
2.10.    “HRCC” means the Human Resources and Compensation Committee of the
Board or, if Applied Materials, Inc. is not the highest level (ultimate parent)
entity among it and its Affiliates, the compensation committee of the board of
directors of the ultimate parent corporation of the Company.
2.11.    “Intentional Misconduct” means a Participant’s deliberate engagement in
any one or more of the following: (a) fraud, misappropriation, embezzlement or
any other act or acts of similar gravity resulting or intended to result
directly or indirectly in substantial personal enrichment to the Participant at
the expense of the Company; (b) a material violation of a federal, state or
local law or regulation applicable to the Company’s business that has a
significant negative effect on the Company’s financial results; or (c) a
material breach of the Participant’s fiduciary duty owed to the Company that has
a significant negative effect on the Company’s financial results; provided,
however, that a Participant’s exercise of judgment or actions (or abstention
from action), and/or decision-making will not constitute Intentional Misconduct
if such judgment, action (or abstention from action) and/or decision is, in the
good faith determination of the Board, reasonable based on the facts and
circumstances known to the Participant at the time of such judgment, action (or
abstention from action) and/or decision; and such judgment, action (or
abstention from action) and/or decision is in an area or situation in which
(i) discretion must be exercised by the Participant or (ii) differing views or
opinions may apply.
2.12.    “Participant” means, as to any Plan Year, any employee of an Employer
who is at a job level grade of B4, B5, B6, B7, E4, E5, E6, E7, M4, M5, M6, M7,
V1 V2, V3, or V4, subject to Section 3.1 or other job grade level or other
employee of an Employer selected by the Committee. Except as provided in
Section 3.1, a Participant for a given Plan Year does not include any employee
that first commences employment at the Company or an Affiliate after the Entry
Deadline for the applicable Plan Year. Further, a Participant does not include
any officer

-2-
    
    



--------------------------------------------------------------------------------



selected by the HRCC to participate in the Applied Materials, Inc. Senior
Executive Bonus Plan for that Plan Year. Notwithstanding the foregoing, the
Committee, in its sole discretion, may determine that an otherwise eligible
employee or group of employees (including all or a portion of employees in an
otherwise eligible job level grade) will not be a Participant in the Plan for a
given Plan Year.
2.13.    “Payable Award” means the award, if any, payable to a Participant under
the Plan for a Plan Year.
2.14.    “Payout Formula” or “Payout Formulae” means, as to any Plan Year, the
formula, or formulae or payout matrix established pursuant to Section 3.3 below
to guide the determination of any Payable Awards to be paid to Participants for
that Plan Year. The formula or matrix may differ from Participant to Participant
and may differ from Plan Year to Plan Year.
2.15.    “Performance Goals” means the financial and/or operational goals
applicable to a Participant for a Plan Year. Performance Goals may differ from
Participant to Participant and may differ from Plan Year to Plan Year.
2.16.    “Plan” means the Applied Materials, Inc. Applied Incentive Plan as set
forth in this instrument and as hereafter amended from time to time.
2.17.    “Plan Year” means the fiscal year of the Company.
2.18.    “Retirement” means, with respect to any Participant, a termination of
his or her employment with the Company and all of its Affiliates after:
(a) obtaining at least sixty (60) years of age and whose age plus Years of
Service with the Company is not less than seventy (70) or (b) obtaining at least
sixty-five (65) years of age.
2.19.    “Section 16 Officer” means an employee of the Company or its Affiliate
who is subject to Section 16 of the Securities Exchange Act of 1934, as amended.
2.20.    “Section 409A” means Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) and the regulations and guidance thereunder, as they may
be amended or modified from time to time.
2.21.     “Section 457A” means Section 457A of the Code and the regulations and
guidance thereunder, as they may be amended or modified from time to time.
2.22.    “Years of Service” means the number of months (or a fraction thereof)
from a Participant’s latest hire date with the Company or its Affiliate to the
date in question, divided by twelve (12). The Participant’s latest hire date
will be determined after giving effect to the non-401(k) plan principles of
North American Human Resources Policy No. 2-06, Re-Employment of Former
Employees/Bridging of Service, as such policy may be amended, revised or
superseded from time to time.
3.    PARTICIPATION AND DETERMINATION OF AWARDS

-3-
    
    



--------------------------------------------------------------------------------



3.1.    Participation. All eligible Participants will be automatically enrolled
in the Plan each Plan Year on the first day of such Plan Year or, if later (or
again), on the first full business day the individual first meets the definition
of “Participant” (as defined Section 2.12) for such Plan year (e.g., the
individual moves to an eligible job level grade as provided in Section 2.12 or
to an Employer (and provided the individual has an eligible job level grade)).
Unless otherwise determined by the Committee, a Participant enrolled in the Plan
during a Plan Year will cease to be enrolled for the portion of such Plan Year
in which he or she no longer meets the definition of “Participant”; provided,
however, that he or she may remain eligible to receive a Payable Award for the
portion of such Plan Year in which he or she met the definition of “Participant”
in accordance with and subject to Sections 3.4 and Section 3.5, and provided he
or she meets the other terms and conditions for eligiblity for a Payable Award.
Notwithstanding the foregoing, the Committee, in its sole discretion, may
determine that an otherwise eligible employee will not be a Participant in the
Plan for a given Plan Year (or a portion thereof). Accordingly, a Participant
who participates in the Plan in a given Plan Year is not in any way guaranteed
or assured of participation in the Plan in any subsequent Plan Year. Unless
otherwise determined by the Committee, a Participant in this Plan is not
eligible to participate concurrently in any other incentive plan of the Company
or its Affiliates, including, but not limited to, milestone plans, profit
sharing plans, the Discretionary Bonus Incentive Plan, sales incentive plans,
other incentive plans, etc. Notwithstanding the foregoing, in determining
whether an otherwise eligible employee shall become a Participant with respect
to a Plan Year (or portion thereof), the Committee may, in its sole discretion,
provide that an individual will be deemed to have become a Participant on the
first day of the Plan Year, if, as of the Entry Deadline for such Plan Year,
(a) he or she was an employee of an entity or its predecessor that, by virtue of
an acquisition or similar transaction by the Company, first became an Affiliate
after the Entry Deadline for Plan Year, and (b) he or she otherwise meets the
definition of a “Participant” in Section 2.12 of the Plan.
3.2.    Determination of Performance Goals. The Committee, in its sole
discretion, will establish written Performance Goals for each Participant for
the Plan Year.
3.3.    Determination of Payout Formula or Formulae. The Committee, in its sole
discretion, will establish a Payout Formula or Payout Formulae for purposes of
serving as a guide for determining any Payable Awards. Each Payout Formula will
(a) be in writing, (b) be based on a comparison of actual performance against
the Performance Goals, (c) suggest a target Payable Award based on the
assumption that the Performance Goals are met, and (d) set a maximum Payable
Award.
3.4.    Determination of Payable Awards.


3.4.1.    In General. After the end of each Plan Year, the Committee will
determine the extent to which each Participant exceeded, achieved, or missed his
or her Performance Goals for the Plan Year. The Payable Award for each
Participant, if any, will be determined by the Committee, in its sole
discretion, with reference to the applicable Payout Formula. Notwithstanding any
contrary provision of the Plan, (a) the Committee, in its sole discretion,

-4-
    
    



--------------------------------------------------------------------------------



may increase, reduce, pro-rate or eliminate a Participant’s Payable Award based
on whatever factors it deems relevant, including but not limited to in
connection with a Participant’s termination of employment as described in
Section 3.5 or an individual’s eligibility as a Participant for only a portion
of the Plan Year, as described in Section 3.1 and Section 3.4.2, and (b) the
Board, in its sole discretion, may require a Participant to forfeit, return or
reimburse the Company all or a portion of his or her Payable Award in accordance
with Section 4.7 of the Plan. The fact that a Participant achieved or exceeded
his or her Performance Goals will not, in any respect, guarantee that the
Participant will receive any Payable Award or any specific amount of Payable
Award. As a result, a Participant has no right or entitlement to any Payable
Award unless and until the Committee, in its sole discretion, has determined the
Payable Award with respect to the Participant.
3.4.2.    Pro-Ration of Target Payable Award; Pro-Rata Payable Awards. The
Committee may, in its sole discretion, pro-rate the target Payable Award for
Participants that meet the definition of “Participant” for a portion of the Plan
Year, but remain eligible for consideration for a Payable Award in accordance
with Section 3.1 and Section 3.5. A pro-rata Payable Award may, in the sole
discretion of the Committee, be made to a Participant who remains an employee of
the Company or an Affiliate through the last day of the Plan Year for the
portion of such Plan Year in which the Participant met the definition of
“Participant” in accordance with and subject to Sections 3.4 and Section 3.5,
and provided he or she meets the other terms and conditions for eligiblity for a
Payable Award. The amount, if any, of an actual Payable Award to any such
Participant remains in sole discretion of the Committee.
3.5.    Eligibility for Payable Awards. Except as provided in this Section, a
Participant will be eligible for consideration for a Payable Award only if he or
she remains an employee of the Company or an Affiliate through the last day of
the Plan Year. Notwithstanding the foregoing, the Committee, in its discretion,
may determine that a Participant (or Participant’s estate) will be eligible for
consideration for a Payable Award (which may be pro-rated and is subject to the
Committee’s authority under Section 3.4) if, during the Plan Year, the
Participant’s employment with the Company or an Affiliate is terminated on
account of Retirement, Disability, death, or involuntary termination by the
Company or an Affiliate for a reason other than Cause or under circumstances
determined by the Committee to warrant continued eligibility for consideration
for a Payable Award. The Committee, in its sole discretion, may determine
whether a Participant who has received any form of disciplinary action,
including but not limited to a written or final warning or is placed on a
Performance Improvement Plan or similar program during the Plan Year is entitled
to a Payable Award for that Plan Year.

4.
PAYMENT OF AWARDS

4.1.    Right to Receive Payment. Any Payable Award will be paid solely from the
Company’s general assets. Nothing in this Plan will be construed to create a
trust or to establish or evidence any Participant’s claim of any right other
than as an unsecured general creditor with respect to any payment to which he or
she may be entitled.

-5-
    
    



--------------------------------------------------------------------------------



4.2.    Form of Payment. Any Payable Award under the Plan will be paid in cash,
or its equivalent, in a single lump sum.
4.3.    Timing of Payment. Any Payable Award under the Plan will be paid as soon
as administratively practicable after such Payable Award has been determined by
the Committee, but in no event will such payment be made later than the
fifteenth (15th) day of the third (3rd) month immediately following the end of
the Plan Year to which the Payable Award relates. However, in the case of any
Participant who is on a Company-approved personal leave of absence on the last
day of the Plan Year, the Payable Award, if any, will not be paid until the
Participant has returned to work for at least 90 consecutive days following his
or her return from the leave of absence (the “90-Day Service Period”), in which
case, the Payable Award, if any, will be paid as soon as administratively
practicable after the completion of the 90-Day Service Period, but in no event
will such payment be made later than the fifteenth (15th) day of the third (3rd)
month immediately following the later of (a) the end of the Plan Year in which
the 90-Day Service Period is completed; or (b) the end of the Participant’s
taxable year in which the 90-Day Service Period is completed. Notwithstanding
the foregoing, the Committee may, in its sole discretion, determine that the
90-Day Service Period will be waived for any reason, including, but not limited
to, with respect to a Participant whose employment with the Company or an
Affiliate terminates during such 90-Day Service Period by reason of such
Participant’s Retirement, Disability, death or involuntary termination by the
Company or an Affiliate for a reason other than Cause. If the 90-Day Service
Period is waived with respect to any Participant, the Payable Award, if any,
will be paid as soon as administratively practicable after such waiver, but in
no event will such payment be made later than the fifteenth (15th) day of the
third (3rd) month immediately following the later of (a) the end of the Plan
Year in which the 90-Day Service Period is waived; or (b) the end of the
Participant’s taxable year in which the 90-Day Service Period is waived. For
purposes of clarity, a Participant who both is on a Company-approved
non-personal leave of absence and whose employment status is protected by
applicable law as a result of such leave of absence will not be subject to any
90-Day Service Period requirement.
4.4.    Taxes. Each Payable Award will be paid net of all applicable tax
withholding and deductions.
4.5.    Payment in Event of Participant’s Death. If the Committee has
determined, in its sole discretion, that a Participant will receive a Payable
Award, but the Participant is deceased at the time such award is payable, then
such Payable Award will be paid to the Participant’s estate or to the
beneficiary or beneficiaries entitled thereto under the intestacy laws governing
the disposition of the Participant’s estate.
4.6.    Payment Through Affiliate. Payable Awards may be paid, in the
Committee’s discretion, through the Company or any of its Affiliates.
4.7.    Clawback in Connection with a Material Negative Financial Restatement.
Pursuant to the Company’s clawback policy, the Board, in its sole discretion,
may require a Participant to forfeit, return or reimburse the Company all or a
portion of his or her Payable Award that is paid on or after December 7, 2009,
if (i) the Participant is or was a Section 16

-6-
    
    



--------------------------------------------------------------------------------



Officer during the applicable Plan Year, and (ii) the Participant deliberately
engaged in Intentional Misconduct that was determined by the Board, in its sole
discretion, to be the primary cause of a material negative restatement of a
Company financial statement that was filed with the U.S. Securities and Exchange
Commission and such financial statement, as originally filed, is one of the
Company’s three (3) most recently filed annual financial statements. The portion
of the Payable Award, if any, that a Participant may be required to forfeit,
return or reimburse will be determined by the Board, in its sole discretion, but
will be no more than the after-tax portion of the Payable Award that was: (1) in
excess of the Payable Award he or she would have received had the Company’s
financial results been calculated under the restated financial statements, and
(2) paid within the period beginning on the date the Committee determines the
Payable Award (in accordance with Section 3.4 of the Plan) and ending on the
date that is twelve (12) months after the original filing of the financial
statement that subsequently was restated.
5.
ADMINISTRATION

5.1.    Committee is the Administrator. The Plan will be administered by the
Committee.
5.2.    Committee Authority. The Committee has all powers and discretion to
administer the Plan and to control its operation, including, but not limited to,
the power and discretion to (a) select Participants and make other
determinations under Section 3; (b) make Plan rules and regulations to address
any situation or condition not specifically provided for by the Plan; and
(c) interpret the provisions of the Plan and any Payable Awards. Any
determination, decision or action of the Committee (or any delegate of the
Committee) in connection with the construction, interpretation, administration
or application of the Plan will be final, conclusive, and binding upon all
persons, and will be given the maximum possible deference permitted by law.
5.3.    Delegation by the Committee. The Committee, in its sole discretion and
on such terms and conditions as it may provide, may delegate all or part of its
authority and/or powers under the Plan to one or more officers or other
employees of the Company or its Affiliates; provided, however, that any
decision, action or determination under the Plan by any such delegate of the
Committee will be subject to review and change by the Committee, in its sole
discretion. Notwithstanding the foregoing, the Committee may not delegate its
authority and/or powers under the Plan with respect to Section 16 Officers.
6.
GENERAL PROVISIONS

6.1.    Nonassignability. A Participant will have no right to assign or transfer
any interest under this Plan.
6.2.    Section 409A; Section 457A. It is intended that any Payable Awards under
this Plan will be exempt from the requirements of Section 409A pursuant to the
“short-term deferral” exemption or, in the alternative, will comply with the
requirements of Section 409A so that none of the payments to be provided under
the Plan will be subject to the additional tax imposed under Section 409A, and
any ambiguities and ambiguous terms herein shall be interpreted to so comply or
be exempt. It is also intended that all bonuses payable under this Plan be
exempt from Section 457A of the Code so that none of the payments and benefits
to be provided under this

-7-
    
    



--------------------------------------------------------------------------------



Plan will be subject to the additional tax imposed under Section 457A, and any
ambiguities herein shall be interpreted to be exempt. Each payment payable under
this Plan is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations. The Company may, in good
faith and without the consent of any Participant, make any amendments to this
Plan and take such reasonable actions which it deems necessary, appropriate or
desirable to avoid imposition of any additional tax or income recognition under
Section 409A and/or Section 457A prior to actual payment to any Participant.
6.3.    No Effect on Employment. The Plan, participation in the Plan, and
administration of the Plan do not confer any right upon any Participant for the
continuation of his or her employment with the Company or its Affiliates for any
Plan Year or any other period. A Participant’s employment with the Company or
its Affiliates is fully terminable at will. The Company and its Affiliates
expressly reserve the right, which may be exercised at any time and without
regard to when during a Plan Year such exercise occurs, to terminate any
Participant’s employment with or without cause, and to treat him or her without
regard to the effect that such treatment might have upon him or her as a
Participant.
6.4.    No Individual Liability. Neither the Committee, nor any member of the
Committee, nor any delegate of the Committee, nor any member of the HRCC, nor
any member of the Board will be liable for any determination, decision or action
made or taken in good faith with respect to the Plan or any Payable Award under
the Plan.
6.5.    Integration. The Plan as stated in this document is the complete
embodiment of the terms and conditions of the Plan and supersedes any prior
versions of the Plan and any prior or contemporaneous agreements, promises, or
representations concerning the subject matter of the Plan.
6.6.    Amendment or Termination. The Committee or the HRCC may amend or
terminate the Plan at any time and for any reason by a written amendment. No
individual director, officer, or employee, regardless of his or her position at
the Company or its Affiliates, otherwise has the power to amend or alter the
terms and conditions of the Plan, whether he or she purports to do so verbally
or in writing.
6.7.    Arbitration. Any dispute arising from, or related to, this Plan will be
settled pursuant to the Applied Materials, Inc. Arbitration Policy, where such
an arbitration policy is in effect.
6.8.    Severability; Governing Law. If any provision of the Plan is found to be
invalid or unenforceable, such provision will not affect the other provisions of
the Plan, and the Plan will be construed in all respects as if such invalid
provision had been omitted. The provisions of the Plan will be governed by and
construed in accordance with the laws of the State of California, with the
exception of California’s conflict of laws provisions.

-8-
    
    



--------------------------------------------------------------------------------



EXECUTION


IN WITNESS WHEREOF, Applied Materials, Inc., by its duly authorized officer, has
executed this restated Plan document effective as of October 28, 2013.


APPLIED MATERIALS, INC.




By _/s/ Greg Lawler_________________________
Greg Lawler
Corporate Vice President, Global Rewards


                        



-9-
    
    

